


MISSION COMMUNITY BANCORP
 
2011 EQUITY INCENTIVE PLAN
 
Adopted by the Board of Directors on September 27, 2011
Approved by the Shareholders on September 28, 2011
 
 
1.           Purpose. The 2011 Equity Incentive Plan ("Plan") of Mission
Community Bancorp, a California corporation (the "Company"), is intended to
attract and retain the best available directors, employees and consultants for
the Company and its Affiliates, encourage stock ownership by such persons, and
to provide additional incentive for them to promote the Company's business.  The
Plan is intended to be an incentive stock option plan within the meaning of
Section 422 of the Code, but not all Awards are required to be Incentive
Options.
 
2.           Definitions. As used in the Plan, the following terms shall have
the following meanings:
 
2.1           Accelerate, Accelerated, and Acceleration means:
 
(a) when used with respect to an Option, that as of the time of reference the
Option will become exercisable with respect to some or all of the Stock for
which it was not then otherwise exercisable by its terms; and
 
(b) when used with respect to Restricted Stock, that the Risk of Forfeiture
otherwise applicable to such Restricted Stock shall expire with respect to some
or all of the Restricted Stock then still otherwise subject to the Risk of
Forfeiture.
 
2.2           Acquisition means a merger or consolidation of the Company with or
into another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions.
 
2.3           Affiliate means any corporation, partnership, limited liability
company, business trust, or other entity, directly or indirectly, controlling,
controlled by or under common control with the Company, including, without
limitation, Mission Community Bank (the “Bank”) a wholly owned subsidiary of the
Company.
 
2.4           Award means any grant or sale pursuant to the Plan of Options,
Restricted Stock, Stock Appreciation Rights or Stock Grants.
 
2.5           Award Agreement means an agreement between the Company and a
Participant, setting forth the terms and conditions of an Award.
 
2.6           Board means the Board of Directors of the Company.
 
2.7           Change of Control means and shall be deemed to have occurred if:
 
(a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company or the Bank that, together with stock held by
such person or group,
 

3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company or the Bank, as applicable;
 
(b) a majority of the members of the board of directors of the Company is
replaced during any 18-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of appointment or election; or
 
(c) one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group), assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all assets of the Company immediately prior to such acquisition or
acquisitions.  For purposes of the preceding clause (c), there is no acquisition
of assets if the assets are transferred to:
 
(i) a shareholder of the Company in exchange for or with respect to its stock;


(ii) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;


(iii) a person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or


(iv) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in the preceding
clause (iii).
 
Notwithstanding the foregoing, a Change of Control hereunder shall not include
any consolidation or merger of the Company and/or the Bank or sale or other
disposition of all or substantially all of the stock or assets of the Company
and/or the Bank which results from a transaction with any bank, bank holding
company, financial institution or other entity in which Carpenter Fund Manager
GP, LLC, Carpenter Community BancFund, L.P., Carpenter Community BancFund-A,
L.P., Carpenter Community BancFund-CA, L.P., or their respective Affiliates,
owns, directly or indirectly, twenty five percent (25%) or more of the common
stock or equivalent equity interests.
 


2.8           Code means the Internal Revenue Code of 1986, as amended, or any
successor statutes thereto, and any regulations issued from time to time
thereunder.
 
2.9           Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5.  For any period during which no such committee is in existence,
“Committee” means the Board, and all authority and responsibility assigned to
the Committee under the Plan shall be exercised, if at all, by the Board.  In
the discretion of the Board, the Committee may consist solely of two or more
Outside Directors, in accordance with Section 162(m) of the Code, or solely of
two or more Non
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
Employee Directors, in accordance with Rule 16b-3 under the Exchange Act.  In
addition, the Board or the Committee, in its discretion, may delegate to a
committee of two or more persons, who may but need not be Outside Directors or
Non-Employee Directors:
(a) the authority to grant Awards to eligible persons who are either:


(i) not then Covered Employees and are not expected to be Covered Employees at
the time of recognition of income resulting from such Award, or


(ii) not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code, and/or


(b) the authority to grant Awards to eligible persons who are not then subject
to Section 16 of the Exchange Act.


2.10           Continuous Service means the absence of any interruption or
termination of service as an employee or director of the Company or any
Subsidiary, or any Affiliate thereof.  Continuous Service shall not be
considered interrupted during any period of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company and any Parent, Subsidiary or successor of the Company.  Military or
sick leave or other public (such as jury duty) or personal leave approved by an
authorized representative of the Company shall not be deemed an interruption or
termination of Continuous Service, provided that it does not exceed the longer
of 90 days or the period during which the absent Participant’s reemployment
rights, if any, are guaranteed by statute or by contract.
 
2.11           Covered Employee means an employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.
 
2.12           Effective Date means September 27,  2011, the date the Plan was
approved by the Board.
 
2.13           Exchange Act means the Securities Exchange Act of 1934, as
amended.
 
2.14           Exercise Price means the price at which an Option may be
exercised.
 
2.15           Grant Date means the date as of which an Award is granted, as
determined under Section 7.1(a).
 
2.16           Incentive Option means an Option which by its terms is to be
treated as an “incentive stock option” within the meaning of Section 422 of the
Code.
 
2.17           Market Value means the value of a share of Stock on a particular
date determined by such methods or procedures as may be established by the
Committee.  Unless otherwise determined by the Committee, the Market Value of a
share of Stock as of any date is the closing price as reported on the Nasdaq
Capital Market (or on any national securities exchange or other established
market on which or through which the Stock is then traded) for that date or, if
no closing price is reported for that date, the closing price on the next
preceding date for which a closing price was reported, or if the Stock is listed
for quotation on the OTC
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
Bulletin Board, the last sales price as reported by the OTC Bulletin Board for
that date or, if no sale was reported on that date, on the next preceding date
for which a sales price was reported.
2.18           Nonstatutory Option means any Option that is not an Incentive
Option.
 
2.19           Option means an Incentive Option or a Nonstatutory Option.
 
2.20           Optionee means a Participant to whom an Option shall have been
granted under the Plan or to whom an Option has been transferred pursuant to
Section 6.4.
 
2.21           Parent means a parent corporation of the Company, whether now or
hereafter existing, as defined by Section 424(e) of the Code.
 
2.22           Participant means any recipient or Permitted Transferee of an
outstanding Award or of securities issued pursuant to an Award.
 
2.23           Performance Criteria means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period.  The Performance Criteria used to
establish Performance Goals may include but are not limited to:  pre- or
after-tax net earnings, revenue growth, operating earnings, operating cash flow,
return on net assets, return on shareholders’ equity, return on assets, return
on capital, Stock price growth, gross or net profit margin, earnings per share,
price per share of Stock, and market share, any of which may be measured either
in absolute terms or as compared to any incremental increase or as compared to
results of a peer group.  The Committee will, in the manner and within the time
prescribed by Section 162(m) of the Code in the case of Qualified
Performance-Based Awards, objectively define the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.
 
2.24           Performance Goals means the written goals established by the
Committee for a Participant during a Performance Period for such Participant
based upon the Performance Criteria.  Depending on the Performance Criteria used
to establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, Subsidiary, or an individual.
 
2.25           Performance Period means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Qualified
Performance-Based Award.
 
2.26           Permitted Transferee means any of the persons or entities to
which certain awards may be transferred as provided in Section 6.4 of the Plan.
 
2.27           Person means an individual, a corporation, a partnership, a
limited liability company, an association, a trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
 
2.28           Qualified Performance-Based Awards means Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code as
set forth in Section 7.5.
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
2.29           Restricted Stock means Stock granted or sold to a Participant
subject to a Risk of Forfeiture.
2.30           Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock, during which the
Restricted Stock is subject to a Risk of Forfeiture described in the applicable
Award Agreement.
 
2.31           Risk of Forfeiture means a limitation on the right of the
Participant to retain Restricted Stock arising because of the occurrence or
non-occurrence of specified events or conditions.
 
2.32           Securities Act means the Securities Act of 1933, as amended.
 
2.33           SEC means the U.S. Securities and Exchange Commission.
 
2.34           Stock means common stock, no par value, of the Company, and such
other securities as may be substituted for Stock pursuant to Section 8.
 
 
2.35           Stock Appreciation Right means a right to receive the
appreciation on Stock that is granted pursuant to the terms and conditions of
Section 7.5.
 
2.36           Stock Appreciation Right Agreement means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant.  Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.
 
2.37           Stock Grant means the grant of Stock not subject to restrictions
or other forfeiture conditions.
 
2.38           Subsidiary means a subsidiary corporation of the Company, whether
now or hereafter existing, as defined in Section 424(f) of the Code, including
without limitation, the Bank.
 
2.39           Ten Percent Owner means a person who owns, or is deemed within
the meaning of Section 422(b)(6) of the Code to own, stock possessing more than
10% of the total combined voting power of all classes of stock of the Company
(or any Parent or Subsidiary of the Company).  Whether a person is a Ten Percent
Owner shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.
 
2.40           Vesting Commencement Date means, with respect to an Option, the
date, determined by the Committee, on which the vesting of the Option shall
commence, which may be the Grant Date or a date prior to or after the Grant
Date.
 
3.           Term of the Plan.  Unless the Plan shall have been earlier
terminated by the Board, Awards may be granted under this Plan at any time in
the period commencing on the date of approval of the Plan by the Board and
ending immediately prior to the tenth anniversary of the earlier of the adoption
of the Plan by the Board or approval of the Plan by the Company’s
shareholders.  Awards granted pursuant to the Plan within that period shall not
expire solely by reason of the termination of the Plan.  Awards of Incentive
Options granted prior to shareholder
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
approval of the Plan are expressly conditioned upon such approval, but in the
event of the failure of the shareholders to approve the Plan shall thereafter
and for all purposes be deemed to constitute Nonstatutory Options.
4.           Stock Subject to the Plan.  Subject to Section 8, the maximum
aggregate number of shares of Stock which may be issued pursuant to or subject
to Awards is 496,599.  The shares of Stock subject to the Plan may be authorized
but unissued shares or reacquired shares, bought on the open market or
otherwise.  If any Option expires, terminates, or is cancelled for any reason
without having been exercised in full, or if any other Award is forfeited by the
Participant, the shares of Stock to which the Award relates which are not
acquired by the Optionee or which are forfeited by the Participant shall again
be available for Awards to be granted under the Plan.  In addition, exercise or
settlement of any Award shall not count against the foregoing limitations except
to the extent settled in the form of Stock.  If any shares subject to an Award
are not delivered to a Participant because such shares are withheld for the
payment of taxes or the Award is exercised through a reduction of shares subject
to the Award through the “net exercise” feature described herein, the number of
shares that are not delivered to the Participant will remain available for
issuance under the Plan.  If the Exercise Price of any Award is satisfied by
tendering shares of Stock held by the Participant, then the number of shares so
tendered will be available for issuance under the Plan.
 
5.           Administration. The Plan shall be administered by the Committee;
provided, however, that at any time and on any one or more occasions the Board
may itself exercise any of the powers and responsibilities assigned the
Committee under the Plan and when so acting shall have the benefit of all of the
provisions of the Plan pertaining to the Committee’s exercise of its authorities
hereunder.  Subject to the provisions of the Plan, the Committee shall have
complete authority, in its discretion, to make or to select the manner of making
all determinations with respect to each Award to be granted by the Company under
the Plan, including the employee or director to receive the Award and the form
of Award.  In making such determinations, the Committee may take into account
the nature of the services rendered by the respective employees and directors,
their present and potential contributions to the success of the Company and
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant.  Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of the Plan.  The
Committee’s determinations made in good faith on matters referred to in the Plan
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award made pursuant hereto.
 
6.           Authorization of Grants.
 
6.1           Eligibility.  The Committee may grant from time to time and at any
time prior to the termination or expiration of the Plan one or more Awards,
either alone or in combination with any other Awards, to any employee of the
Company or any Affiliates or to any member of the Board or of any board of
directors (or similar governing authority) of any Affiliate, or to any
consultant providing services to the Company or to any Affiliate.  Only
employees of the Company, and of any Parent or Subsidiary of the Company, shall
be eligible for the grant of an Incentive Option.
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
6.2           General Terms of Awards.  Each grant of an Award shall be subject
to all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to that type of Award set out in
the following Section), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe.  No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant has (a) (i) executed an Award Agreement with respect to such
Award and delivered a fully executed copy of such Award Agreement to the
Company, or (ii) otherwise affirmatively assented to the terms and conditions of
an Award Agreement with respect to such Award, including by “click through”
agreement, pursuant to procedures and guidelines approved by the Committee, and
(b) otherwise complied with the applicable terms and conditions of such Award.
6.3           Effect of Termination of Employment, Disability or Death.
 
(a)           Termination of Employment, Etc.  Unless the Committee shall
provide otherwise (consistent with applicable law and other relevant
restrictions) with respect to any Award, if the Participant’s Continuous Service
ends for any reason other than by total disability or death, including because
of the Participant’s employer ceasing to be an Affiliate, (i) any outstanding
Option of the Participant shall cease to be exercisable in any respect 90 days
following that event and, for the period it remains exercisable following that
event, shall be exercisable only to the extent exercisable at the date of that
event, subject to the condition that no Option shall be exercised after its
expiration in accordance with its terms, and (ii) any other outstanding Award of
the Participant shall be forfeited or otherwise subject to return to the Company
on the terms specified in the applicable Award Agreement.
 
(b)           Disability of Participant.  Unless the Committee shall provide
otherwise (consistent with applicable law and other relevant restrictions) with
respect to any Award, if a Participant’s Continuous Service ends due to
disability (as defined in Section 22(e)(3) of the Code), and such Participant
was in Continuous Service from the Grant Date until the date of termination of
service, (i) any outstanding Option of the Participant shall cease to be
exercisable in any respect twelve months following the date of termination of
Continuous Service and, for the period it remains exercisable following that
event, shall be exercisable only to the extent exercisable at the date of that
event, subject to the condition that no Option shall be exercised after its
expiration in accordance with its terms, and (ii) any other outstanding Award of
the Participant shall be forfeited or otherwise subject to return to the Company
on the terms specified in the applicable Award Agreement.
 
(c)           Death of Participant.  Unless the Committee shall provide
otherwise (consistent with applicable law and other relevant restrictions) with
respect to any Award, in the event of the death of a Participant who was in
Continuous Service from the Grant Date until the date of death, (i) any
outstanding Option of the Participant shall cease to be exercisable in any
respect twelve months following that event and, for the period it remains
exercisable following the date of death, shall be exercisable by such
Participant’s estate or by a person who acquired the right to exercise such
Award by bequest, inheritance or otherwise as a result of the Participant’s
death, but only to the extent exercisable at the date of death, subject to the
condition that no Option shall be exercised after its expiration in accordance
with its terms, and (ii) any other outstanding Award of such Participant shall
be forfeited or otherwise subject to return to the Company on the terms
specified in the applicable Award Agreement.
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
(d)           Extension of Termination Date.  An Award Agreement may provide
that if the exercise of the Award following the termination of the Participant’s
Continuous Service would be prohibited at any time solely because the issuance
of shares of Stock would violate the registration requirements under the
Securities Act, then the Award will terminate on the earlier of (i) the
expiration of the term of the Award set forth in the Award Agreement or (ii) the
expiration of a period of three consecutive months after the termination of the
Participant’s Continuous Service during which the exercise of the Award would
not be in violation of such registration requirements, but only to the extent
exercisable at the date of such termination, subject to the condition that no
Option shall be exercised after its expiration in accordance with its
terms.  Pursuant to the Code, any extension of the exercisability of an
Incentive Option pursuant to this Section 6.3(d) will cause the Incentive Option
to be treated as a Nonstatutory Option.
6.4           Transferability of Awards.  Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  All of a Participant’s rights in any Award may be exercised
during the life of the Participant only by the Participant or the Participant’s
legal representative.  However, the Committee may, at or after the grant of an
Award of a Nonstatutory Option or Restricted Stock, provide that such Award may
be transferred by the Participant through a gift or domestic relations order in
settlement of marital property rights to any of the following donees or
transferees and may be reacquired by the Participant from any of such donors or
transferees (each a “Permitted Transferee”):
 
(a)           any “family member,” which includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships and any
individual sharing the Participant’s household (other than a tenant or
employee);
 
(b)           a trust in which family members have more than 50% of the
beneficial interest;
 
(c)           a foundation in which family members (or the Participant) control
the management of assets; and
 
(d)           any other entity in which family members (or the Participant) own
more than 50% of the voting interests,
 
provided, that (x) any such transfer is without payment of any value whatsoever
and that no transfer shall be valid unless first approved by the Committee,
acting in its sole discretion; (y) the Award Agreement pursuant to which such
Awards are granted, and any amendments thereto, must be approved by the
Committee and must expressly provide for transferability in a manner consistent
with this Section 6.4; and (z) subsequent transfers of transferred Awards shall
be prohibited except in accordance with this Section 6.4.  Following transfer,
any such Awards and any securities issued pursuant thereto shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that the term of the Plan and the Award Agreement shall
continue to be applied with respect to the original Participant,
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

and any Awards shall be exercisable by the transferee only to the extent and for
the periods specified in the Award Agreement or Section 6.3, as applicable.
 
6.5           Cancellation of Awards For Improper Acts of Participant.  If, at
any time during the course of a Participant’s employment with the Company or any
Affiliates or within 12 months after termination of Continuous Service, a
Participant engages in any activity in competition with any business activity of
the Company or of any Affiliates, or inimical, contrary or harmful to the
interests of the Company or any Affiliates, including, but not limited to:
 
(a) conduct related to the Participant’s employment for which either criminal or
civil penalties may be sought,
 
(b) violation of the policies of the Company or any Affiliates, including,
without limitation, personnel and insider trading policies,
 
(c) employing or recruiting any present, former or future employee of the
Company or any of its Affiliates for any Company or enterprise other than an
Affiliate,
 
(d) disclosing or misusing any confidential information or material concerning
the Company or any Affiliates, or
 
(e) participating in a hostile takeover attempt, tender offer or proxy contest
involving the Company or any Affiliates,
 
then (1) all Awards shall terminate and be forfeited effective the date on which
the Participant enters into such activity, unless terminated or forfeited sooner
by operation of another term of condition of the Plan or an Award Agreement or
by operation of law, (2) any cash, security or other property acquired by a
Participant pursuant to an Award during the Forfeiture Period shall be
forfeited, and (3) any gain realized by a Participant from the sale of any
security acquired under any Award during the Forfeiture Period shall be paid by
the Participant to the Company.  The “Forfeiture Period” shall mean the period
commencing on the Grant Date of the Award and ending 12 months after termination
of Continuous Service.
 
7.           Specific Terms of Awards.
 
7.1           Options.
 
(a)           Date of Grant.  The granting of an Option shall take place at the
time specified in the Award Agreement.
 
(b)           Exercise Price.  Unless otherwise provided by law, the per share
price at which Stock may be acquired under each Incentive Option and each
Nonstatutory Stock Option shall be not less than 100% of the Market Value of a
share of Stock on the Grant Date, or not less than 110% of the Market Value of a
share of Stock on the Grant Date if the Optionee is a Ten Percent Owner.
 
(c)           Exercise Period.  No Incentive Option may be exercised on or after
the tenth anniversary of the Grant Date, or on or after the fifth anniversary of
the Grant Date if the
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
Optionee is a Ten Percent Owner.  No Nonstatutory Option may be exercised on or
after the tenth anniversary of the Grant Date.
(d)           Exercisability.  Options become exercisable in such installments,
cumulative or non-cumulative, as the Committee may determine.  An Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Committee
may deem appropriate.  The vesting provisions of individual Options may
vary.  In the case of an Option not otherwise immediately exercisable in full,
the Committee may Accelerate such Option in whole or in part at any time after
the Grant Date; provided, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.
 
(e)           Method of Exercise.  An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 16, specifying the
number of shares of Stock with respect to which the Option is then being
exercised.  The notice shall be accompanied by payment in the form of cash or
check payable to the order of the Company in an amount equal to the Exercise
Price of the Stock to be purchased plus any applicable tax withholding or, if
the Committee had so authorized upon the grant of an Incentive Option or on or
after grant of a Nonstatutory Option (and subject to such conditions, if any, as
the Committee may deem necessary to avoid adverse accounting or tax effects on
the Company) by:
 
(i)           delivery to the Company of Stock having a Market Value equal to
the Exercise Price of the shares of Stock with respect to which the Option is
then being exercised,
 
(ii)           a “net exercise” of the Option (as further described below),
 
(iii)           delivery to the Company of a cash payment made pursuant to a
“cashless” exercise program (as further described below),
 
 
(iv)           any other form of legal consideration that may be acceptable to
the Committee.
 


Subject to compliance with applicable law and regulation, including but not
limited to Section 402 of the Sarbanes-Oxley Act of 2002, if the Stock is traded
on an established market, payment of any Exercise Price may also be made through
and under the terms and conditions of any formal “cashless” exercise program
authorized by the Company entailing the sale of the Stock subject to an Option
in a brokered transaction (other than to the Company).  Receipt by the Company
of such notice and payment in any authorized or combination of authorized means
shall constitute the exercise of the Option.  Within 30 days thereafter but
subject to the remaining provisions of the Plan, the Company shall deliver or
cause to be delivered to the Optionee or his agent a certificate or certificates
for the number of shares of Stock then being purchased.  Stock issued and paid
for pursuant to this section shall be fully paid and nonassessable.
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

In the case of a “net exercise” of an Option, the Company will not require a
payment of the Exercise Price of the Option from the Participant but will reduce
the number of shares of Stock issued upon the exercise by the largest number of
whole shares that have a Fair Market Value that does not exceed the aggregate
Exercise Price.  With respect to any remaining balance of the aggregate Exercise
Price, the Company will accept a cash payment from the Participant.
 
The number of shares of Stock underlying an Option will decrease following the
exercise of such Option to the extent of (i) shares used to pay the Exercise
Price of an Option under the “net exercise” feature, (ii) shares actually
delivered to the Participant as a result of such exercise and (iii) shares
withheld for purposes of tax withholding.
 
(f)      Early Exercise. The Option may include a provision whereby the
Participant may elect at any time before his or her Continuous Service
terminates to exercise the Option as to any part or all of the shares of Stock
subject to the Option prior to the full vesting of the Option.  Any unvested
shares of Stock so purchased may be subject to any other restriction the
Committee determines to be appropriate.
 
(g)           Limit on Incentive Option Characterization.  An Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit.”  The current limit for any Optionee
for any calendar year shall be $100,000 minus the aggregate Market Value at the
date of grant of the number of shares of Stock available for purchase for the
first time in the same year under each other incentive option previously granted
to the Optionee under all other plans of the Company and Affiliates.  Any Stock
which would cause the foregoing limit to be violated shall be deemed to have
been granted under a separate Nonstatutory Option, otherwise identical in its
terms to those of the Incentive Option.  The current limit will be calculated
according to the chronological order in which the Options were granted.
 
(h)           Notification of Disposition.  Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of such shares prior to the
expiration of the holding periods specified by Section 422(a)(1) of the Code
and, if and to the extent that the realization of income in such a disposition
imposes upon the Company federal, state, local or other withholding tax
requirements, or any such withholding is required to secure for the Company an
otherwise available tax deduction, promptly to remit to the Company an amount in
cash sufficient to satisfy those requirements.
 
7.2           Restricted Stock.
 
(a)           Purchase Price.  Shares of Restricted Stock shall be issued under
the Plan for such consideration, in cash, other property or services, or any
combination thereof, as is determined by the Committee.
 
(b)           Issuance of Certificates.  Each Participant receiving a Restricted
Stock Award, subject to Section 7.3(c), shall be issued a stock certificate in
respect of such Restricted Stock.
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
Such certificate shall be registered in the name of such Participant, and, if
applicable, shall bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award which includes language substantially
in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE 2011 EQUITY INCENTIVE
PLAN OF THE ISSUER AND AN AWARD AGREEMENT ENTERED INTO BY THE REGISTERED OWNER
AND THE ISSUER.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
THE ISSUER.
 
(c)           Escrow of Shares.  The Committee may require that the stock
certificates evidencing Restricted Stock be held in custody by a designated
escrow agent (which may but need not be the Company) until the restrictions
thereon shall have lapsed, and that the Participant deliver a stock power,
endorsed in blank, relating to the Stock covered by such Award.
 
(d)           Restrictions and Restriction Period.  During the Restriction
Period applicable to Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement.  Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
 
(e)           Rights Pending Lapse of Risk of Forfeiture, or Forfeiture of
Award.  Except as otherwise provided in the Plan or the applicable Award
Agreement, at all times prior to lapse of any Risk of Forfeiture applicable to,
or forfeiture of, an Award of Restricted Stock, the Participant shall have all
of the rights of a shareholder of the Company, including the right to vote, and
the right to receive any dividends with respect to, the Restricted Stock.  The
Committee, as determined at the time the Award is made, may permit or require
the payment of cash dividends to be deferred and, if the Committee so
determines, reinvested in additional shares of Restricted Stock to the extent
shares are available under Section 4 and otherwise to be subject to the terms of
the Plan.
 
(f)      Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not theretofore so
delivered.
 
7.3           Stock Grants.  Stock Grants shall be awarded solely in recognition
of significant contributions to the success of the Company or Affiliates, in
lieu of compensation otherwise already due or in such other limited
circumstances as the Committee deems appropriate.  Stock Grants shall be made
without forfeiture conditions of any kind.
 
7.4           Qualified Performance-Based Awards.
 
(a)           Purpose.  The purpose of this Section 7.4 is to provide the
Committee the ability to qualify Awards as “performance-based compensation”
under Section 162(m) of the Code.  If the Committee, in its discretion, decides
to grant an Award as a Qualified Performance
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
Based Award, the provisions of this Section 7.4 will control over any contrary
provision contained in the Plan.  In the course of granting any Award, the
Committee may specifically designate the Award as intended to qualify as a
Qualified Performance-Based Award.  However, no Award shall be considered to
have failed to qualify as a Qualified Performance-Based Award solely because the
Award is not expressly designated as a Qualified Performance-Based Award, if the
Award otherwise satisfies the provisions of this Section 7.4 and the
requirements of Section 162(m) of the Code and the regulations promulgated
thereunder applicable to “performance-based compensation.”
(b)           Authority.  All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Committee or, if not all of the members thereof qualify as “Outside
Directors” within the meaning of applicable IRS regulations under Section 162(m)
of the Code, a subcommittee of the Committee consisting of such of the members
of the Committee as do so qualify.  Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.
 
(c)           Applicability.  This Section 7.4 will apply only to those Covered
Employees, or to those persons who the Committee determines are reasonably
likely to become Covered Employees in the period covered by an Award, selected
by the Committee to receive Qualified Performance-Based Awards.  The Committee
may, in its discretion, grant Awards to Covered Employees that do not satisfy
the requirements of this Section 7.4.
 
(d)           Discretion of Committee with Respect to Qualified
Performance-Based Awards.  Options may be granted as Qualified Performance-Based
Awards in accordance with Section 7.1, except that the Exercise Price of any
Option intended to qualify as a Qualified Performance-Based Award shall in no
event be less that the Market Value of the Stock on the Grant Date.  With regard
to other Awards intended to qualify as Qualified Performance-Based Awards, such
as Restricted Stock, the Committee will have full discretion to select the
length of any applicable Restriction Period, the kind or level of the applicable
Performance Goal, and whether the Performance Goal is to apply to the Company, a
Subsidiary or any division or business unit or to the individual.  Any
Performance Goal or Goals applicable to Qualified Performance-Based Awards shall
be objective, shall be established not later than 90 days after the beginning of
any applicable Performance Period (or at such other date as may be required or
permitted for “performance-based compensation” under Section 162(m) of the Code)
and shall otherwise meet the requirements of Section 162(m) of the Code,
including the requirement that the outcome of the Performance Goal or Goals be
substantially uncertain (as defined in the regulations under Section 162(m) of
the Code) at the time established.
 
(e)           Payment of Qualified Performance-Based Awards.  A Participant will
be eligible to receive payment under a Qualified Performance-Based Award which
is subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals are achieved, as determined by the Committee.  In
determining the actual size of an individual Qualified Performance-Based Award,
the Committee may reduce or eliminate the amount of the Qualified
Performance-Based Award earned, if in its sole and absolute discretion, such
reduction or elimination is appropriate.
 
(f)      Maximum Award Payable.  The maximum Qualified Performance-Based Award
payment to any one Participant under the Plan is five percent of the number of
shares of
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
Stock set forth in Section 4, or if the Qualified Performance-Based Award is
paid in cash, that number of shares multiplied by the Market Value of the Stock
as of the date the Qualified Performance-Based Award is granted.
(g)           Limitation on Adjustments for Certain Events.  No adjustment of
any Qualified Performance-Based Award pursuant to Section 8 shall be made except
on such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
 
7.5           Stock Appreciation Rights. Each Stock Appreciation Right Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  Stock Appreciation Rights may be granted as stand-alone
Stock Awards or in tandem with other Stock Awards.  The terms and conditions of
Stock Appreciation Right Agreements may change from time to time, and the terms
and conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:
 
(a)           Term.  No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of its grant or such shorter period
specified in the Stock Appreciation Right Agreement.
 
(b)           Strike Price.  Each Stock Appreciation Right will be denominated
in shares of Stock equivalents.  The strike price of each Stock Appreciation
Right shall not be less than one hundred percent (100%) of the Market Value of
the Stock equivalents subject to the Stock Appreciation Right on the date of
grant.
 
(c)           Calculation of Appreciation.  The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Market Value (on the date of
the exercise of the Stock Appreciation Right) of a number of shares of Stock
equal to the number of shares of Stock equivalents in which the Participant is
vested under such Stock Appreciation Right, and with respect to which the
Participant is exercising the Stock Appreciation Right on such date, over
(B) the strike price that will be determined by the Board at the time of grant
of the Stock Appreciation Right.
 
(d)           Vesting.  At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.
 
(e)           Exercise.  To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.
 
(f)      Payment.  The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Stock, in cash, in any combination of the two
or in any other form of consideration, as determined by the Board and contained
in the Stock Appreciation Right Agreement evidencing such Stock Appreciation
Right.

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
(g)           Termination of Continuous Service.  In the event that a
Participant’s Continuous Service terminates, the Participant may exercise his or
her Stock Appreciation Right (to the extent that the Participant was entitled to
exercise such Stock Appreciation Right as of the date of termination) but only
within such period of time ending on the earlier of (A) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
Agreement), or (B) the expiration of the term of the Stock Appreciation Right as
set forth in the Stock Appreciation Right Agreement.  If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.
 
(h)           Compliance with Section 409A of the Code.  Notwithstanding
anything to the contrary set forth herein, any Stock Appreciation Rights granted
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall contain such provisions so that such Stock Appreciation Rights will
comply with the requirements of Section 409A of the Code.  Such restrictions, if
any, shall be determined by the Board and contained in the Stock Appreciation
Right Agreement evidencing such Stock Appreciation Right.  For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right must be exercised and paid in accordance with a fixed
pre-determined schedule.


7.6           Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan, granted to a Participant who
is, at the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States.  The Committee may
establish supplements to, or amendments, restatements, or alternative versions
of, the Plan for the purpose of granting and administrating any such modified
Award.  No such modification, supplement, amendment, restatement or alternative
version may increase the share limit of Section 4.
 
7.7           Award as Deferred Compensation.  Notwithstanding any other
provisions of the Plan, it is not intended that any grant of an Award shall
result in the deferral of compensation within the meaning of Section 409A of the
Code; provided, however, that to the extent the grant of an Award would result
in the deferral of compensation under Section 409A of the Code, such Award shall
comply with the requirements of Section 409A of the Code.
 
8.           Adjustment Provisions.
 
8.1           Adjustment for Corporate Actions.  All of the share numbers set
forth in Section 4 reflect the capital structure of the Company as of the
Effective Date.  Subject to Section 8.2, if subsequent to the Effective Date the
outstanding number of shares of Stock (or any other securities covered by the
Plan by reason of the prior application of this Section) are increased,
 

 
3266.003/446434.2
 
 

--------------------------------------------------------------------------------

 

 
decreased, or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such outstanding Stock, through
merger, consolidation, sale of all or substantially all the property of the
Company, reorganization, combination, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, or other similar distribution of the
Company’s equity securities without the receipt of consideration by the Company,
an appropriate and proportionate adjustment will be made in (i) the maximum
numbers and kinds of shares provided in Section 4, (ii) the numbers and kinds of
shares or other securities subject to the then outstanding Awards, and (iii) the
Exercise Price for each share or other unit of any other securities subject to
then outstanding Awards (without change in the aggregate purchase price as to
which such Awards remain exercisable).
8.2           Treatment in Certain Acquisitions.
 
(a)           Subject to any provisions of then outstanding Awards granting
different rights to the holders thereof, in the event of an Acquisition
constituting a Change of Control in which some or all outstanding Awards are not
Accelerated, any then outstanding Awards shall, to the extent not assumed or
replaced by comparable Awards referencing shares of the capital stock of the
successor or acquiring entity or the entity in control of such successor or
acquiring entity, terminate at the effective time of such Acquisition (or after
a reasonable period following such Acquisition, as determined by the
Committee).  As to any one or more outstanding Awards which are not otherwise
Accelerated in full or terminated by reason of such Acquisition, the Committee
may also, either in advance of such Acquisition or at the effective time thereof
and upon such terms as it may deem appropriate, provide for the Acceleration of
such outstanding Awards in the event that the employment of the Participants
should subsequently terminate following such Acquisition.  Each outstanding
Award that is assumed in connection with such Acquisition, or is otherwise to
continue in effect subsequent to such Acquisition, will be appropriately
adjusted, immediately after such Acquisition, as to the number and class of
securities and other relevant terms in accordance with Section 8.1.
 
(b)           For the purposes of this Section 8.2, an Award shall be considered
assumed or replaced by a comparable Award if, following the Acquisition
constituting a Change of Control, the replacement award confers the right to
receive, for each share of Stock subject or relating to the Award immediately
prior to such Acquisition:
 
(i)  the consideration (whether stock, cash or other securities or property)
received in such Acquisition by holders of Stock on the effective date of such
Acquisition (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Stock);
provided, however, that if such consideration received in such Acquisition was
not solely common stock of the successor corporation or its Parent or
Subsidiary, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award for
each share of Stock subject to the Award to be solely common stock of the
successor corporation or its Parent or Subsidiary equal in fair market value to
the per share consideration received by holders of Stock in such Acquisition; or
 
 
(ii)  in the case of Awards which are payable otherwise than in Stock or other
securities of the Company or other property, the same consideration which the
Participant would have been entitled to receive had no such Acquisition
occurred.


8.3           Dissolution or Liquidation.  Upon dissolution or liquidation of
the Company, other than as part of an Acquisition or similar transaction, (a)
each outstanding Option shall terminate, but the Optionee shall have the right,
immediately prior to such dissolution or liquidation, to exercise the Option to
the extent exercisable on the date of dissolution or liquidation; (b) each share
of Restricted Stock that is subject to a Risk of Forfeiture immediately prior to
such dissolution or liquidation may, at the election of the Company, be
forfeited by the Company prior to such dissolution or liquidation pursuant to
the terms of the applicable Award Agreement; and (c) subject to subparts (a) and
(b) of this Section 8.3, each other outstanding Award shall be forfeited.
 
8.4           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  In the event of any corporate action not specifically
covered by the preceding sections, including but not limited to an extraordinary
cash distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances.  The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in this Section 8.4) affecting the Company or the financial statements
of the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or to provide
for or preserve the appropriate tax benefits to the Company.
 
8.5           Related Matters.  Any adjustment in Awards made pursuant to this
Section 8 shall be determined and made, if at all, by the Committee and shall
include any correlative modification of terms, including of Option Exercise
Prices, rates of vesting or exercisability, Risks of Forfeiture, and Performance
Goals and other financial objectives which the Committee may deem necessary or
appropriate so as to ensure the rights of the Participants in their respective
Awards are not substantially diminished nor enlarged as a result of the
adjustment and corporate action other than as expressly contemplated in this
Section 8.
 
8.6           Fractional Shares Prohibited.  No fraction of a share shall be
purchasable or deliverable in payment of an Award, but in the event any
adjustment hereunder of the number of shares covered by an Award shall cause
such number to include a fraction of a share, such number of shares shall be
adjusted to the nearest smaller whole number of shares.
 
9.           Settlement of Awards
 
9.1           Violation of Law.  Notwithstanding any other provision of the Plan
or the relevant Award Agreement, if, at any time, in the reasonable opinion of
the Company, the issuance of Stock covered by an Award may constitute a
violation of applicable law, rule, regulation or any listing standard of any
market on which or through which the Company’s securities may be traded, then
the Company may delay such issuance and the delivery of a certificate for such
shares until compliance with such provisions has been obtained.
 
9.2           Corporate Restrictions on Rights in Stock.  Any securities to be
issued pursuant to Awards shall be subject to all restrictions upon the transfer
thereof which may be now or hereafter imposed by the articles of incorporation
and bylaws of the Company and applicable law.
 
9.3           Investment Representations.  The Company shall be under no
obligation to issue any securities covered by any Award unless they have been
effectively registered under the Securities Act, or the Participant or his or
her Permitted Transferee shall have made such written representations to the
Company or otherwise (which the Company believes may be reasonably relied upon)
as the Company may deem necessary or appropriate for purposes of confirming that
the issuance of such securities will be exempt from the registration
requirements of the Securities Act and any applicable state securities laws and
otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to that the Participant or his or her Permitted
Transferee is acquiring the securities for such person’s own account for the
purpose of investment and not with a view to, or for sale in connection with,
the distribution of any such securities.  The Company may require a Participant
or his or her Permitted Transferee, as a condition of exercising or acquiring
securities under any Award or transferring any award as may be permitted by the
Plan, (i) to give written assurances satisfactory to the Company as to the
Participant’s or his or her Permitted Transferee’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters, and that the Participant or his or her Permitted
Transferee is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Award; and (ii) to give
written assurances satisfactory to the Company stating that the Participant or
his or her Permitted Transferee is acquiring securities subject to the Award for
the Participant’s or his or her Permitted Transferee’s own account and not with
any present intention of selling or otherwise distributing the securities.
 
9.4           Registration.
 
(a)  Securities Act Registration.  If the Company shall deem it necessary or
desirable to register under the Securities Act or other applicable statutes any
securities issued or to be issued pursuant to Awards, or to qualify any such
securities for exemption from the Securities Act or other applicable statutes,
then the Company shall take such action at its own expense.  The Company may
require from each Participant, or each holder of securities acquired pursuant to
the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its Affiliates and their respective officers, directors, agents, advisors
and employees from that holder against all losses, claims, damage and
liabilities arising from use of the information so furnished and caused by any
untrue statement of any material fact therein or caused by the omission to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made.
 
(b)  Lock-Ups.  In addition, the Company may require of any person holding an
Award or securities issued pursuant to an Award that such person agree that,
without the prior written consent of the Company, such person will not sell,
make any short sale of, lend, grant any option for the purchase of, pledge or
otherwise encumber, or otherwise dispose of, any securities which were or may be
issued pursuant to an Award or any interest therein during the 180-day period
commencing on the effective date of the registration statement (or commencing on
the closing date of any offering of the Company’s securities registered pursuant
to a shelf registration statement, whichever is applicable) relating to an
underwritten public offering.  Without limiting the generality of the foregoing
provisions of this Section 9.4, if in connection with any underwritten public
offering of securities of the Company the managing underwriter of such offering
requests that the Company’s directors and officers enter into a lock-up
agreement containing provisions that are more restrictive than the provisions
set forth in the preceding sentence, then (a) to the extent requested by the
Company, each holder of securities acquired pursuant to the Plan (regardless of
whether such person has complied or complies with the provisions of clause (b)
below) shall be bound by, and shall be deemed to have agreed to, the same
lock-up terms as those to which the Company’s directors and officers are
required to adhere; and (b) at the request of the Company, each such person
shall execute and deliver a lock-up agreement in form and substance equivalent
to that which is required to be executed by the Company’s directors and
officers.
 
9.5           Placement of Legends; Stop Orders; etc.  Each certificate for
securities to be issued pursuant to Awards may bear a reference to the
investment representation made in accordance with Section 9.4 in addition to any
other applicable restriction under the Plan, the terms of the Award and, if
applicable, to the fact that no registration statement has been filed with the
SEC or other appropriate federal regulatory agency and no registration or
qualification has been filed under any state securities or blue sky laws in
respect to such securities.  All certificates for Stock or other securities
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the SEC, any stock exchange or market on which or
through which the Company’s securities are then traded, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.
 
9.6           Tax Withholding.  Whenever shares of Stock are issued or to be
issued pursuant to Awards, the Company shall have the right to require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state, local or other withholding tax requirements if, when, and to the extent
required by law (whether so required to secure for the Company an otherwise
available tax deduction or otherwise) prior to the delivery of any certificate
or certificates for such shares.  The obligations of the Company under the Plan
shall be conditional on satisfaction of all such withholding obligations and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant.  However,
in such cases Participants may elect, subject to the approval of the Committee,
to satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold shares of Stock from Stock otherwise due to the Participant
in payment of an Award, or to submit shares of Stock previously owned by the
Participant, to satisfy their tax obligations.
 
Participants may only elect to have shares withheld having a Market Value on the
date the tax is to be determined equal to the minimum statutory total tax which
could be imposed as a result of the transaction.  All elections shall be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee deems appropriate.
 
10.           Reservation of Stock. The Company shall at all times during the
term of the Plan and any outstanding Awards granted hereunder reserve or
otherwise keep available such number of shares of Stock as will be sufficient to
satisfy the requirements of the Plan (if then in effect) and the Awards, and
shall pay all fees and expenses necessarily incurred by the Company in
connection therewith.
 
11.           Use of Proceeds.  Proceeds from the sale of the Company’s
securities pursuant to Awards will constitute general funds of the Company.
 
12.           Limitation of Rights in Stock; No Special Service Rights.  Subject
to Section 7.2(e), a Participant shall not be deemed for any purpose to be a
shareholder of the Company with respect to any of the Stock subject to an Award,
unless and until a certificate shall have been issued therefor and delivered to
the Participant or his/her agent.  Nothing contained in the Plan or in any Award
Agreement shall confer upon any Participant any right to the continuation of
such Participant’s employment or other association with the Company (or any
Affiliate), or interfere in any way with the right of the Company (or any
Affiliate), subject to the terms of any separate employment or provision of law
or articles of incorporation or bylaws to the contrary, at any time to terminate
such employment or other association or to increase or decrease, or otherwise
adjust, the other terms and conditions of the Participant’s employment or other
association with the Company and its Affiliates.
 
13.           Unfunded Status of the Plan.  The Plan is intended to constitute
an “unfunded” plan for incentive compensation, and the Plan is not intended to
constitute a plan subject to the provisions of the Employee Retirement Income
Security Act of 1974, as amended.  With respect to any payments not yet made to
a Participant by the Company, nothing contained in this Plan shall give any such
Participant any rights that are greater than those of an unsecured general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to make payment of Awards, provided, however, that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.
 
 
14.           Exercise of Forfeiture at Direction of FDIC.  Options granted
pursuant to the Plan shall be either immediately exercised or (at the discretion
of the Optionee) forfeited in the event the Federal Deposit Insurance
Corporation or the Federal Reserve Board directs the Company to require
immediate exercise or forfeiture as a result of the Company’s capital or the
Bank’s capital, as the case may be, failing to meet minimum regulatory capital
requirements.
 
15.           Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor the submission of the Plan to the shareholders of the Company
shall be construed as creating any limitations on the power of the Company to
adopt such other incentive arrangements as it may deem desirable, including
without limitation, the granting of stock options, restricted stock and other
forms of compensation (incentive or otherwise) other than under the Plan upon
such terms as the Company may determine from time to time.
 
16.           Termination and Amendment of the Plan.
 
16.1           The Board may at any time terminate the Plan or make such
modifications of the Plan as it shall deem advisable to the extent permitted by
applicable law and the rules and regulations of any market on which or through
which the Company’s securities may be traded.  Unless the Board otherwise
expressly provides, no amendment of the Plan shall affect the terms of any Award
outstanding on the date of such amendment unless such amendment is necessary to
comply with Section 409A of the Code.  In any case, no termination or amendment
of the Plan may, without the consent of any Participant, adversely affect the
rights of the Participant under such Award.
 
16.2           The Committee may amend the terms of any Award theretofore
granted, prospectively or retroactively, provided that the Award as amended is
consistent with the terms of the Plan, but no such amendment shall impair the
rights of the Participant without such Participant’s consent unless the
impairment of such rights is necessary to comply with Section 409A of the Code.
 
16.3           No amendment will be effective unless approved by the
shareholders of the Company to the extent shareholder approval is necessary to
satisfy applicable law or the rules and regulations of any market on which or
through which the Company’s securities may be traded.
 
17.           Notices and Other Communications.  Any notice, demand, request or
other communication hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by first
class, registered, certified or overnight mail, postage prepaid, or telecopied
with a confirmation copy by first class, registered, certified or overnight
mail, addressed or telecopied, as the case may be, (x) if to the Participant, at
such Participant’s residence or business address last filed with the Company and
(y) if to the Company, at its principal place of business, addressed to the
attention of its Chief Financial Officer, or to such other address or telecopier
number or electronic mail address, as the case may be, as the addressee may have
designated by notice to the addressor.  All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report; and (iv) in the case of electronic
mail, when directed to an electronic mail address at which the receiving party
has consented to receive notice, provided, that such consent is deemed revoked
if the sender is unable to deliver by electronic transmission two consecutive
notices and such inability becomes known to the secretary or assistant secretary
of the Company or to the transfer agent, or other person responsible for giving
notice.
 
18.           Governing Law. The Plan and all Award Agreements and actions taken
thereunder shall be governed, interpreted and enforced in accordance with the
laws of the State of California, without regard to the conflict of laws
principles thereof.
 
19.           Miscellaneous.
 
19.1                      Limitation on Securities Issuable.  At no time shall
the total number of securities issuable upon exercise of all outstanding Options
and the total number of shares provided for under any stock bonus or similar
plan or agreement of the Company exceed the applicable percentage as calculated
in accordance with the conditions and exclusions of §260.140.45 of the
California Code of Regulations, based on the securities of the Company which are
outstanding at the time the calculation is made.
 
19.2           Information to Participants.  Participants will receive financial
statements of the Company at least annually as required by Rule §260.140.46 of
the California Code of Regulations.
 
19.3           Final and Binding.  The terms of the Plan and of any Award, and
all actions and interpretations of the Committee made pursuant to the Plan,
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award, including but not limited to Participants
and their spouses and domestic partners, and the respective Permitted
Transferees, executors, administrators, heirs, personal representatives and
successors of the foregoing.
 

